                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

CHARLENE MCARTHUR,                       :
    Plaintiff,                           :
                                         :
v.                                       :             3:18-cv-01227-WWE
                                         :
CITY OF STAMFORD and                     :
CLEMON WILLIAMS,                         :
      Defendants.                        :

           MEMORANDUM OF DECISION ON DEFENDANTS’
                    MOTION TO DISMISS

       This is an employment discrimination action. Plaintiff Charlene McArthur

alleges that defendants City of Stamford and Clemon Williams terminated her

employment with the City because of McArthur’s disability, which limited her

ability to stand and bear weight without assistance. Moreover, McArthur alleges

that defendants subsequently “held” her retirement application indefinitely,

preventing her from receiving a pension. McArthur asserts causes of action

based on violation of her constitutional rights to equal protection and due

process.

       Williams and the City have moved to dismiss for failure to state a claim.

For the following reasons, defendants’ motion will be granted. However,

McArthur will be permitted to amend her due process claims, if she can do so in

good faith, by April 24, 2019.

       Equal Protection

       Defendants argue that the Equal Protection Clause is not applicable to

claims of disability discrimination:



                                         1
       Freedom from discrimination on the basis of disability is not a right
       secured by the Constitution. Fierro v. N.Y. City Dep't of Educ., 994 F.
       Supp. 2d 581, 590 (S.D.N.Y. 2014). Thus, a claim of disability
       discrimination in employment is not actionable under section
       1983. Id. at 590; see also Chick v. Cty. of Suffolk, 546 Fed.Appx. 58,
       60 (2d Cir. 2013) (holding that plaintiff's equal protection clause
       claim that he was discriminated against based on his alleged
       disability was not cognizable because disability is not a suspect
       classification under the Equal Protection Clause and a class of one
       does not exist in the public employment context). A plaintiff's claim
       that a defendant violated his Equal Protection rights because the
       defendant discriminated against him based on his disability or
       perceived disability therefore must be dismissed. Kaiser v. Highland
       Cent. Sch. Dist., No. 1:08-CV-0436 (LEK/RFT), 2008 WL 5157450,
       at *2 (N.D.N.Y. Dec. 8, 2008); see also Chick, 546 Fed.Appx. at 58.
       The same rule applies to equal protection clause claims of
       employment retaliation based on disability. See Klaes v. Jamestown
       Bd. of Pub. Utilities, No. 11-CV-606, 2013 WL 1337188, at *14
       (W.D.N.Y. Mar. 29, 2013) (Allegations related to disability
       discrimination and retaliation are not cognizable as an Equal
       Protection claim. Thus, these allegations cannot be used to support
       a Section 1983 claim against Defendants.); Kuder v. City of
       Rochester, 992 F. Supp. 2d 204, 210 n.4 (W.D.N.Y. 2014) (in
       disability context, stating that, equal protection employment
       retaliation claims are not actionable under Section 1983.).

Koenig v. City of New Haven, 2017 WL 631190, at *12 (D. Conn. Feb. 15, 2017)

(internal quotations omitted).

       Plaintiff responds, without support, that defendants’ actions must

nevertheless be subjected to rational basis review. Plaintiff cites two cases for

this general proposition, neither of which is persuasive and neither of which

involved disability discrimination in employment. See Pedersen v. Office of

Personnel Management, 881 F. Supp. 2d 294 (D. Conn. 2012) (Homosexual

individuals brought action challenging the Defense of Marriage Act (DOMA));

Suffolk Parents of Handicapped Adults v. Wingate, 101 F.3d 818 (2d Cir. 1996)

(Guardians of severely handicapped adults challenged out-of-state placement of



                                          2
such individuals by state and county officials). Accordingly, plaintiff’s equal

protection claims will be dismissed.

       Due Process

       Defendants argue that McArthur has failed to allege that she was eligible

to receive any pension benefits, and that absent pleading entitlement to a

property right, her due process claims should be dismissed. Moreover,

defendants contend that their decision to “hold” plaintiff’s retirement application

does not amount to a deprivation absent some requirement to take some action.

       Plaintiff responds that her complaint contains factual claims sufficient to

permit a jury to find that defendants denied her entitlement to her pension.

Nevertheless, as of now, she merely asserts that she applied for retirement based

on her disability, but the application was “held,” and she received no pension.

The court finds that McArthur should amend her complaint to explicitly allege

entitlement to receive pension benefits, if she can do so in good faith.

                                 CONCLUSION

       For the foregoing reasons, defendants’ motion to dismiss is GRANTED.

However, plaintiff shall have until April 24, 2019, to add due process allegations

regarding her entitlement to a property interest and defendants’ deprivation of

such interest.

       Dated this 10th day of April, 2019, at Bridgeport, Connecticut.



                                        /s/Warren W. Eginton
                                   WARREN W. EGINTON
                                   SENIOR UNITED STATES DISTRICT JUDGE



                                          3
